DETAILED ACTION
Response to Amendment
Applicant’s amendment filed 5/17/2021 has been entered.  Claims 1-14 are pending.  Claims 1-13 have been amended.  Claim 14 has been added.  The amendments to the claims have overcome the objection lodged in the previous office action.

Response to Arguments
Applicant’s arguments, see 5-6, filed 5/17/2021, with respect to the rejection(s) of claim(s) 1 under 103 have been fully considered in view of the amendments and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.  See below for details.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 4472107), hereinafter: “Chang”.
In Reference to Claim 14
Chang teaches:
A seal assembly for use in a centrifugal compressor(Fig 2), the centrifugal compressor comprising an impeller(26) and a housing(30), wherein the impeller comprises a gimbal(at 49 as shown in Fig 2), provided on the back of the impeller(clearly shown in Fig 2), having an inner diameter(diameter of impeller at shaft 11) and an outer diameter(diameter of impeller at 68), the seal assembly comprises: a sealing section(49), the sealing section comprising a plurality of sealing teeth formed on the impeller(the labyrinth teeth of 49 are formed on the gimbal of the impeller 26 as shown in Fig 2) and a sealing ring(notched portion of 30 that accommodates the gimbal of the impeller) provided on the housing(Fig 2), the sealing ring including an axial surface perpendicular to a radial surface(as clearly shown in Fig 2 the notched portion comprises an axial surface and a radial surface), the plurality of sealing teeth including (i) first sealing teeth(a first portion of the labyrinth teeth of 49) forming a seal with the axial surface(the labyrinth teeth form a seal with the axial surface of the notched portion as shown in Fig 2; Col 4, ll. 48-58) and (ii) second sealing teeth(a second portion of the labyrinth teeth of 49) forming a seal with the axial surface(the labyrinth teeth form a seal with the axial surface of the notched portion as shown in Fig 2, Col 4, ll. 48-58).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daussin et al. (US 10281046) in view Chang et al. (US 4472107) and in further view of Muller et al. (US 20070065276), hereinafter: “Daussin”, “Chang”, and “Muller”.
In Reference to Claim 1
Daussin teaches:
A seal assembly for use in a centrifugal compressor(2; Col 5, ll. 55-59), the centrifugal compressor comprising an impeller(5) and a housing(3), wherein the impeller comprises a gimbal(portion of 5 comprising 9; Fig 1, 4,5 ), provided on the back of the impeller(Fig 1,4,5), having an inner diameter(diameter at axial downstream end of 9) and an outer diameter(diameter at axial upstream end of 9), wherein the seal assembly comprises:
a sealing section(9), the sealing section comprising a plurality of sealing teeth(14) formed on the impeller(14 is formed on the gimbal of 5; Fig 1, 4, 5) and a sealing ring(6) provided on the housing(Col 5, ll. 62-67), the sealing ring including an axial surface(axially extending surface of 11) that joins a radial surface(radially extending surface 13)
Daussin fails to teach:

Chang teaches:
	An analogous centrifugal compressor impeller(26) having a gimbal(49) provided on the back of the impeller(Fig 1-2) wherein the gimbal comprises a plurality of sealing teeth(clearly shown in Fig 1-2) which form a seal with an axial or radial surface(Col 4, ll. 48-54) of a sealing ring(30).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daussin to incorporate the teachings of Chang to use a plurality of sealing teeth to seal against the axial surface to provide a more effective seal as increasing the number of sealing teeth improves the seals ability to reduce leakage through the gap between the teeth and axial surface.
Daussin in view of Chang fail to teach:
wherein an elastic part is provided on a contact surface of the sealing ring with the sealing tooth.
Muller teaches:
	A similar seal assembly for a centrifugal compressor(20) having a sealing ring(270) with sealing teeth(320) wherein an elastic part is provided on a contact surface(335,255) of the sealing ring(one or both of the contact surfaces 335, 255 may be made of a resilient material; P[0048])
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daussin in view of Chang to incorporate the teachings of Muller, to provide an elastic part on the contact surface of the sealing ring to 
In Reference to Claim 2
Daussin in view of Chang and in further view of Muller teaches:
The seal assembly according to claim 1(see rejection of claim 1 above), wherein the sealing section provides an axial seal and a radial seal between the impeller and the housing(as the sealing section 9 includes both axial wall portions 13, 17 and radial wall portions 11, 16, the sealing provides both an axial seal and a radial seal; Col 6, ll. 11-31; Fig 5 of Daussin).
In Reference to Claim 3
Daussin in view of Chang and in further view of Muller teaches:
The seal assembly according to claim 2(see rejection of claim 2 above), wherein the axial seal between the impeller and the housing comprises:
a seal(9) between a sealing tooth(14) on an outer diameter end face of the gimbal and the sealing ring(at 27; Fig 4-5 of Daussin); and
a seal(9) between a sealing tooth(14) on an inner diameter end face of the gimbal and the sealing ring(at 31; Fig 4-5 of Daussin).
In Reference to Claim 4
Daussin in view of Chang and in further view of Muller teaches:
The seal assembly according to claim 2(see rejection of claim 2 above), wherein the radial seal between the impeller and the housing comprises:

In Reference to Claim 5
Daussin in view of Chang and in further view of Muller teaches:
The seal assembly according to claim 2(see rejection of claim 2 above), wherein the sealing section comprises 1-2 axial sealing sections and 1-2 radial sealing sections between the impeller and the housing(as shown in Fig 4-5 of Daussin the sealing section 9 comprises eight sealing teeth 11, 14 and therefore comprises at least 1-2 axial sealing section and 1-2 radial sealing sections).
In Reference to Claim 6
Daussin in view of Chang and in further view of Muller teaches:
The seal assembly according to claim 1(see rejection of claim 1 above), wherein the sealing section comprises 2-4 sealing sections which are used to provide 2-4 sealing sections between the impeller and the housing(as shown in Fig 4-5 of Daussin the sealing section 9 comprises eight sealing teeth 11, 14 and therefore comprises at least 2-4 axial sealing section and 2-4 radial sealing sections).
In Reference to Claim 7
Daussin in view of Chang and in further view of Muller teaches:
The seal assembly according to claim 1(see rejection of claim 1 above), wherein the sealing teeth are integrally formed on the back of the impeller and/or the gimbal(the sealing tooth 14 is integrally formed on surface 15 of the gimbal/impeller).
In Reference to Claim 8

The seal assembly according to claim 7(see rejection of claim 7 above), wherein the sealing teeth are integrally formed on the inner diameter end face and the outer diameter end face and the axial end face of the gimbal(because the sealing tooth 14 is integrally formed on surface 15 is an angled surface from which the sealing teeth 14 protrudes, the sealing tooth 14 is formed on the inner diameter end face at 31, the outer diameter end face at 27 and the axial end face 15; Fig 4-5 of Daussin).
In Reference to Claim 9
Daussin in view of Chang and in further view of Muller teaches:
The seal assembly according to claim 1(see rejection of claim 1 above), 
Daussin in view of Chang and in further view of Muller fail to explicitly teach:
the hardness of the elastic part is lower than the hardness of the sealing tooth.
Official Notice is taken that making the hardness of the elastic part lower than the hardness of the sealing teeth are old and well established in the business of labyrinth seals of compressor as using a hardness of the resilient material less than the hardness of the metallic sealing teeth are asserted to be a well-known expedient or common knowledge by those of skill in compressor art for their use in minimizing damage during undesirable contact of the seal assembly. Further, use of which is capable of instant and unquestionable demonstration as being well-known so as to defy dispute as demonstrated by the art of record. MPEP 2144.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the hardness of the elastic part is lower than the hardness of the sealing tooth in Daussin in view of Chang and in further view of Muller .
In Reference to Claim 10

The seal assembly according to claim 1(see rejection of claim 1 above), wherein the elastic part is integrated with the sealing ring(one or both of the contact surfaces 335, 255 may be made of a resilient material; P[0048] of Muller)
In Reference to Claim 12
Daussin in view of Chang and in further view of Muller teaches:
The seal assembly according to claim 1(see rejection of claim 1 above), wherein the sealing ring is integrated with the housing(sealing ring 6 is integrating with housing 4; Col 5, ll. 61-67).
In Reference to Claim 13
Daussin in view of Chang and in further view of Muller teaches:
A centrifugal compressor(2; Col 5, ll. 55-61), characterized by comprising the seal assembly for use in a centrifugal compressor according to claim 1(see rejection of claim 1 above).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daussin in view of Chang in view of Muller and in further view of Matthews et al. (US 3537713), hereinafter: “Matthews”.
In Reference to Claim 11
Daussin in view of Chang and in further view of Muller  teaches:
The seal assembly according to claim 1(see rejection of claim 1 above), 
Daussin in view of Chang and in further view of Muller fails to teach:
the elastic part is made from soft base alloy 
Matthews teaches:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daussin in view of Chang in view of Muller to incorporate the teachings of Matthews to provide a rub-tolerant surface at the seal interface to help maintain efficiency(Col 3, ll. 20-35).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745